Order sustaining answer in abatement and plea in abatement affirmed. This is an appeal by the petitioner from an order of *798the District Court sustaining an answer in abatement and a plea in abatement filed by the respondents to a petition for review under G. L. c. 151A, § 42, of an adverse decision of the board of review of the division of employment security. A copy of the petition and a copy of the order of notice were mailed to the director but no copy of either was given to him for transmission to the other respondent, but a copy of each was given to the other respondent by the petitioner. One respondent filed a plea in abatement and the other an answer in abatement. Both were properly sustained. This method of service did not comply with § 42. One purpose of § 42 in respect to service by the director is to put to rest any question of service without reliance upon the say-so of the individual who commenced the proceeding. See Kravitz v. Director of the Division of Employment Security, 326 Mass. 419.
John O’Brien, for the petitioner.
Phillip Lemelman, Assistant Attorney General, (Israel L. Cohen with him,) for the director of the division of employment security.